         Case 1-21-40301-ess             Doc 19       Filed 03/16/21        Entered 03/16/21 14:19:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––––X
In re                          :                                            Chapter 7
                               :
QB WASH LLC dba BLVD AUTO SPA, :                                            Case No. 21-40301-ess
                               :
                Debtor.        :
––––––––––––––––––––––––––––––X

     STIPULATION AND ORDER CONCERNING PREPETITION TERMINATION OF
                  NONRESIDENTIAL REAL PROPERTY LEASE

           This stipulation (this “Stipulation”) is an agreement between (i) David J. Doyaga, Sr.,

the Chapter 7 Trustee (the “Trustee”) for the estate of QB Wash LLC dba Blvd Auto Spa (the

“Debtor”), and (ii) 138-77 Queens Blvd LLC (“Landlord”) 1, as the owner of the premises

located at 138-77 Queens Boulevard and 138-11 87th Avenue, in Queens County, New York on

which Debtor operated a car wash and automotive lube shop (the “Premises”) under a

nonresidential lease between the Landlord and Debtor, as tenant (the “Lease”), regarding

prepetition termination of the Lease, the agreed facts and terms of which are enumerated as

follows:

           WHEREAS, on February 8, 2021 (the “Petition Date”), the Debtor commenced a

voluntary petition for relief under Chapter 7 of Title 11 of the United States Code (the

“Bankruptcy Code”);

           WHEREAS, on or after the February 8, 2021 Petition Date, Debtor filed Schedules of

Assets and Liabilities with its petition [Doc. 1] listing the Lease under Schedule G of executory

contracts and unexpired leases, and listing $250,000.00 of outstanding arrears owed to Landlord

pursuant to the Lease under Schedule E/F;



1
    Landlord and the Trustee, each a “Party” and collectively, the “Parties.”
      Case 1-21-40301-ess         Doc 19     Filed 03/16/21     Entered 03/16/21 14:19:04




        WHEREAS, David J. Doyaga, Sr. was appointed Chapter 7 Trustee of the Debtor’s

bankruptcy estate;

        WHEREAS, Debtor is no longer in possession of the Premises;

        WHEREAS, the Trustee received the following information:

                (i) prior to the Petition Date, on August 14, 2020 the monthly base rent under the

        Lease was reset to $21,729.00 pursuant to terms of the Lease;

                (ii) on August 27,2020 Landlord issued a notice to Debtor and asserted that,

        pursuant to the terms of the Lease, the Lease terminated effective September 3, 2020 due

        to Debtor’s default, breach and failure or refusal to cure;

                (iii) on September 4, 2020 Landlord commenced a commercial ejectment action

        against Debtor, in New York Supreme Court, Queens County, Index No. 715071/2020, to

        evict Debtor from the Premises;

                (iv) the amount of outstanding arrears owed to Landlord under the Lease is no less

        than $350,000.00; and

                (v) Landlord asserts claims against the Debtor and its estate for, among other

        things, the outstanding arrears owed to Landlord under the Lease and for post-petition use

        and occupancy;

        WHEREAS, the Trustee, in the exercise of his reasonable business judgment,

acknowledges that the Lease terminated prior to the Petition Date;

        WHEREAS, the Parties have determined that it is in their best interests to resolve

Landlord’s claim for post-petition use and occupancy, as well as any possessory rights the

Trustee or estate may have to the Premises, in order to avoid the expense, delay, and risk of

further litigation.




                                                 -2-
      Case 1-21-40301-ess         Doc 19     Filed 03/16/21      Entered 03/16/21 14:19:04




       NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION WHICH

THE PARTIES HERETO ACKNOWLEDGE RECEIVING, IT IS HEREBY

STIPULATED AND AGREED AS FOLLOWS:

       1.       The Parties represent and warrant that they have full authority to enter into this

Stipulation and to consummate the transactions provided by this Stipulation, subject only in

Trustee’s case to approval by the Bankruptcy Court.

       2.       All of the recitals stated above are incorporated by reference as if fully set

forth herein.

       3.       In accordance with the terms of the Lease, the Lease terminated prior to the

Petition Date, which removed any need or ability for the Trustee or Debtor to reject or assume

and assign the Lease by motion to otherwise.

       4.       After the first date that each Party has signed and delivered this Stipulation to the

other Party, the Trustee shall (i) provide the Landlord access to the Premises solely for the

purpose of inspection, and (ii) submit this Stipulation to be so ordered by the Bankruptcy Court

and shall make all commercially reasonable efforts to have the Stipulation so ordered within

fifteen (15) days of execution by the Parties.

       5.       Effective upon entry of an order by the Bankruptcy Court approving and so

ordering this Stipulation:

       (a) the Trustee waives any possessory right or interest the Trustee or Debtor’s estate may

have, if any, to the Premises;

       (b) the Trustee shall deliver to Landlord any and all keys, passwords, codes and other

objects or information in the Trustee’s possession necessary for access to and use of the

Premises;




                                                 -3-
      Case 1-21-40301-ess          Doc 19     Filed 03/16/21     Entered 03/16/21 14:19:04




        (c) to the extent it applies, the automatic stay of Debtor’s bankruptcy shall be lifted and

vacated to the extent necessary to permit Landlord to exercise all possessory rights over the

Premises;

        (d) Landlord waives any claim against Debtor’s bankruptcy estate for post-petition use

and occupancy of the Premises; and

        (e) the Trustee and the Clerk of the Court are each authorized to take any and all actions

that are necessary or appropriate to give effect to this Stipulation.

        6.      Each Party does not waive or impair and reserves all rights and claims except as

expressly set forth herein.

        7.      For avoidance of doubt, Landlord reserves the right to assert (i) claims against

Debtor’s bankruptcy estate, and any guarantors or other obligors pursuant to the Lease and

applicable law, for any and all amounts accrued and damages suffered prior to the Petition Date

and for damages resulting from termination of the Lease due to Debtor’s breach, default and

failure or refusal to cure, and (ii) claims against any guarantors or other obligors pursuant to the

Lease and applicable law, other than the Debtor’s bankruptcy estate, arising from use and

occupancy of the Premises after the Petition Date.

        8.      Each Party signing this Stipulation represents and acknowledges that such Party

has the authority to so execute and bind itself, and the Party or Parties for which it is signing this

Stipulation, to all of the terms set forth herein.

        9.      This Stipulation may be executed in counterparts and all executed counterparts

taken together shall constitute one document.




                                                     -4-
      Case 1-21-40301-ess         Doc 19     Filed 03/16/21     Entered 03/16/21 14:19:04




       10.     The Bankruptcy Court shall may retain jurisdiction to interpret, enforce, and

resolve any disputes arising under or related to this Stipulation.

Dated: March 9, 2021                   THE LAW OFFICES OF AVRUM J. ROSEN, PLLC

                                       /s/ Avrum J. Rosen
                                       Avrum J. Rosen
                                       38 New Street
                                       Huntington, New York 11743
                                       Tel: (631) 423-8527
                                       Email: arosen@ajrlawny.com

                                       Counsel to Chapter 7 Trustee for the estate of
                                       QB Wash LLC dba Blvd Auto Spa

                                       ROSENBERG & ESTIS, P.C.

                                       /s/ John D. Giampolo
                                       John D. Giampolo
                                       733 Third Avenue
                                       New York, New York 10017
                                       Tel: (212) 551-1273
                                       Email: jgiampolo@rosenbergestis.com

                                       Counsel to 138-77 Queens Blvd LLC

IT IS SO ORDERED.




                                                                     ____________________________
 Dated: Brooklyn, New York                                                  Elizabeth S. Stong
        March 16, 2021                                               United States Bankruptcy Judge


                                                 -5-
